PER CURIAM:
Cheryl E. Rose, the trustee in the underlying bankruptcy proceeding, appeals from the district court’s order affirming the bankruptcy court’s order finding that a conveyance of certain real property was an avoidable post-petition transfer under 11 U.S.C. § 549 (2000), but reducing the amount of the bankruptcy court’s judgment in her favor from $68,929.18 to $22,080.05. We have reviewed the record, including the opinions of the courts below, as well as the Trustee’s brief and we find no reversible error. Accordingly, we affirm the district court’s decision for the reasons stated in its opinion affirming as modified the bankruptcy court’s order. Rose v. Bargeski (In re Bargeski); Case Nos. 8:05-cv-00962-RWT; 8:05-cv-01410-RWT; BK-04-01432, 2006 WL 1238742 (D.Md. Mar. 31, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.